EXHIBIT 10.1

[FORM]

[NAME OF CORPORATION/TRUST]

on behalf of

[NAME OF FUND]

INVESTMENT MANAGEMENT AGREEMENT

THIS INVESTMENT MANAGEMENT AGREEMENT made between [NAME OF TRUST OR
CORPORATION], a [Delaware statutory trust] (the “Trust”), on behalf of [NAME OF
FUND] (the “Fund”), a series of the Trust, and FRANKLIN ADVISERS, INC., a
California corporation (the “Adviser”).

WHEREAS, the Trust has been organized and intends to operate as an investment
company registered under the Investment Company Act of 1940, as amended (the
“1940 Act”), for the purpose of investing and reinvesting its assets in
securities, as set forth in its Agreement and Declaration of Trust, its By-Laws
and its Registration Statement under the 1940 Act and the Securities Act of
1933, as amended, all as heretofore and hereafter amended and supplemented; and
the Trust desires to avail itself of the services, information, advice,
assistance and facilities of an investment manager and to have an investment
manager perform various management, statistical, research, investment advisory
and other services for the Fund; and,

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended, is engaged in the business of rendering
management, investment advisory, counseling and supervisory services to
investment companies and other investment counseling clients, and desires to
provide these services to the Fund.

NOW THEREFORE, in consideration of the terms and conditions hereinafter set
forth, it is mutually agreed as follows:

1. Employment of the Adviser. The Trust hereby employs the Adviser to manage the
investment and reinvestment of the Fund’s assets and to administer its affairs,
subject to the direction of the Board of Trustees and the officers of the Trust,
for the period and on the terms hereinafter set forth. The Adviser hereby
accepts such employment and agrees during such period to render the services and
to assume the obligations herein set forth for the compensation herein provided.
The Adviser shall for all purposes herein be deemed to be an independent
contractor and shall, except as expressly provided or authorized (whether herein
or otherwise), have no authority to act for or represent the Fund or the Trust
in any way or otherwise be deemed an agent of the Fund or the Trust.

 

1



--------------------------------------------------------------------------------

2. Obligations of and Services to be Provided by the Adviser. The Adviser
undertakes to provide the services hereinafter set forth and to assume the
following obligations:

A. Investment Management Services.

(a) The Adviser shall manage the Fund’s assets subject to and in accordance with
the investment objectives and policies of the Fund and any directions which the
Trust’s Board of Trustees may issue from time to time. In pursuance of the
foregoing, the Adviser shall make all determinations with respect to the
investment of the Fund’s assets and the purchase and sale of its investment
securities, and shall take such steps as may be necessary to implement the same.
Such determinations and services shall include determining the manner in which
any voting rights, rights to consent to corporate action and any other rights
pertaining to the Fund’s investment securities shall be exercised. The Adviser
shall render or cause to be rendered regular reports to the Trust, at regular
meetings of its Board of Trustees and at such other times as may be reasonably
requested by the Trust’s Board of Trustees, of (i) the decisions made with
respect to the investment of the Fund’s assets and the purchase and sale of its
investment securities, (ii) the reasons for such decisions and (iii) the extent
to which those decisions have been implemented.

(b) The Adviser, subject to and in accordance with any directions which the
Trust’s Board of Trustees may issue from time to time, shall place, in the name
of the Fund, orders for the execution of the Fund’s securities transactions.
When placing such orders, the Adviser shall seek to obtain the best net price
and execution for the Fund, but this requirement shall not be deemed to obligate
the Adviser to place any order solely on the basis of obtaining the lowest
commission rate if the other standards set forth in this section have been
satisfied. The parties recognize that there are likely to be many cases in which
different brokers are equally able to provide such best price and execution and
that, in selecting among such brokers with respect to particular trades, it is
desirable to choose those brokers who furnish research, statistical, quotations
and other information to the Fund and the Adviser in accordance with the
standards set forth below. Moreover, to the extent that it continues to be
lawful to do so and so long as the Board of Trustees determines that the Fund
will benefit, directly or indirectly, by doing so, the Adviser may place orders
with a broker who charges a commission for that transaction which is in excess
of the amount of commission that another broker would have charged for effecting
that transaction, provided that the excess commission is reasonable in relation
to the value of “brokerage and research services” (as defined in
Section 28(e)(3) of the Securities Exchange Act of 1934, as amended) provided by
that broker.

Accordingly, the Trust and the Adviser agree that the Adviser shall select
brokers for the execution of the Fund’s transactions from among:

(i) Those brokers and dealers who provide quotations and other services to the
Fund, specifically including the quotations necessary to determine the Fund’s
net assets, in such amount of total brokerage as may reasonably be required in
light of such services; and

(ii) Those brokers and dealers who supply research, statistical and other data
to the Adviser or its affiliates which the Adviser or its affiliates may
lawfully and appropriately use in their investment

 

2



--------------------------------------------------------------------------------

management capacities, which relate directly to securities, actual or potential,
of the Fund, or which place the Adviser in a better position to make decisions
in connection with the management of the Fund’s assets and securities, whether
or not such data may also be useful to the Adviser and its affiliates in
managing other portfolios or advising other clients, in such amount of total
brokerage as may reasonably be required.

(c) When the Adviser has determined that the Fund should tender securities
pursuant to a “tender offer solicitation,” Franklin/Templeton Distributors, Inc.
(“Distributors”) shall be designated as the “tendering dealer” so long as it is
legally permitted to act in such capacity under the federal securities laws and
rules thereunder and the rules of any securities exchange or association of
which Distributors may be a member. Neither the Adviser nor Distributors shall
be obligated to make any additional commitments of capital, expense or personnel
beyond that already committed (other than normal periodic fees or payments
necessary to maintain its corporate existence and membership in the National
Association of Securities Dealers, Inc.) as of the date of this Agreement. This
Agreement shall not obligate the Adviser or Distributors (i) to act pursuant to
the foregoing requirement under any circumstances in which they might reasonably
believe that liability might be imposed upon them as a result of so acting, or
(ii) to institute legal or other proceedings to collect fees which may be
considered to be due from others to it as a result of such a tender, unless the
Trust on behalf of the Fund shall enter into an agreement with the Adviser
and/or Distributors to reimburse them for all such expenses connected with
attempting to collect such fees, including legal fees and expenses and that
portion of the compensation due to their employees which is attributable to the
time involved in attempting to collect such fees.

(d) The Adviser shall render regular reports to the Trust, not more frequently
than quarterly, of how much total brokerage business has been placed by the
Adviser, on behalf of the Fund, with brokers falling into each of the categories
referred to above and the manner in which the allocation has been accomplished.

(e) The Adviser agrees that no investment decision will be made or influenced by
a desire to provide brokerage for allocation in accordance with the foregoing,
and that the right to make such allocation of brokerage shall not interfere with
the Adviser’s paramount duty to obtain the best net price and execution for the
Fund.

(f) Decisions on proxy voting shall be made by the Adviser unless the Board of
Trustees determines otherwise. Pursuant to its authority, the Adviser shall have
the power to vote, either in person or by proxy, all securities in which the
Fund may be invested from time to time, and shall not be required to seek or
take instructions from the Fund with respect thereto. The Adviser shall not be
expected or required to take any action other than the rendering of
investment-related advice with respect to lawsuits involving securities
presently or formerly held in the Fund, or the issuers thereof, including
actions involving bankruptcy. Should the Adviser undertake litigation against an
issuer on behalf of the Fund, the Fund agrees to pay its portion of any
applicable legal fees associated with the action or to forfeit any claim to any
assets the Adviser may recover and, in such case, agrees to hold the Adviser
harmless for excluding the Fund from such action. In the case of class action
suits involving issuers held in the Fund, the Adviser may include information
about the Fund for purposes of participating in any settlements.

 

3



--------------------------------------------------------------------------------

B. Provision of Information Necessary for Preparation of Securities Registration
Statements, Amendments and Other Materials. The Adviser, its officers and
employees will make available and provide accounting and statistical information
required by the Fund in the preparation of registration statements, reports and
other documents required by federal and state securities laws and with such
information as the Fund may reasonably request for use in the preparation of
such documents or of other materials necessary or helpful for the underwriting
and distribution of the Fund’s shares.

C. Other Obligations and Services. The Adviser shall make its officers and
employees available to the Board of Trustees and officers of the Trust for
consultation and discussions regarding the administration and management of the
Fund and its investment activities.

D. Delegation of Services. The Adviser may, at its expense, select and contract
with one or more investment advisers registered under the Investment Advisers
Act of 1940 (“Sub-Advisers”) to perform some or all of the services for the Fund
for which it is responsible under this Agreement. The Adviser will compensate
any Sub-Adviser for its services to the Fund. The Adviser may terminate the
services of any Sub-Adviser at any time in its sole discretion, and shall at
such time assume the responsibilities of such Sub-Adviser unless and until a
successor Sub-Adviser is selected and the requisite approval of the Fund’s
shareholders is obtained. The Adviser will continue to have responsibility for
all advisory services furnished by any Sub-Adviser.

3. Expenses of the Fund. It is understood that the Fund will pay all of its own
expenses other than those expressly assumed by the Adviser herein, which
expenses payable by the Fund shall include:

A. Fees and expenses paid to the Adviser as provided herein;

B. Expenses of all audits by independent public accountants;

C. Expenses of transfer agent, registrar, custodian, dividend disbursing agent
and shareholder record-keeping services, including the expenses of issue,
repurchase or redemption of its shares;

D. Expenses of obtaining quotations for calculating the value of the Fund’s net
assets;

E. Salaries and other compensations of executive officers of the Trust who are
not officers, directors, stockholders or employees of the Adviser or its
affiliates;

F. Taxes levied against the Fund;

 

4



--------------------------------------------------------------------------------

G. Brokerage fees and commissions in connection with the purchase and sale of
securities for the Fund;

H. Costs, including the interest expense, of borrowing money;

I. Costs incident to meetings of the Board of Trustees and shareholders of the
Fund, reports to the Fund’s shareholders, the filing of reports with regulatory
bodies and the maintenance of the Fund’s and the Trust’s legal existence;

J. Legal fees, including the legal fees related to the registration and
continued qualification of the Fund’s shares for sale;

K. Trustees’ fees and expenses to trustees who are not directors, officers,
employees or stockholders of the Adviser or any of its affiliates;

L. Costs and expense of registering and maintaining the registration of the Fund
and its shares under federal and any applicable state laws; including the
printing and mailing of prospectuses to its shareholders;

M. Trade association dues;

N. The Fund’s pro rata portion of fidelity bond, errors and omissions, and
trustees and officer liability insurance premiums; and

O. The Fund’s portion of the cost of any proxy voting service used on its
behalf.

4. Compensation of the Adviser. The Fund shall pay a management fee in cash to
the Adviser based upon a percentage of the value of the Fund’s net assets,
calculated as set forth below, as compensation for the services rendered and
obligations assumed by the Adviser, during the preceding month, on the first
business day of the month in each year.

A. For purposes of calculating such fee, the value of the net assets of the Fund
shall be determined in the same manner as that Fund uses to compute the value of
its net assets in connection with the determination of the net asset value of
its shares, all as set forth more fully in the Fund’s current prospectus and
statement of additional information. The management fee payable by the Fund
shall be calculated daily at the following annual rates:

    % of the value of net assets up to and including $500 million;

    % of the value of net assets over $500 million and not over $1 billion;

    % of the value of net assets over $1 billion and not over $1.5 billion;

    % of the value of net assets over $1.5 billion and not over $6.5 billion;

 

5



--------------------------------------------------------------------------------

    % of the value of net assets over $6.5 billion and not over $11.5 billion;

    % of the value of net assets over $11.5 billion and not over $16.5 billion;

    % of the value of net assets over $16.5 billion and not over $19 billion;

    % of the value of net assets over $19 billion and not over $21.5 billion;
and

    % of the value of net assets over $21.5 billion.

B. The management fee payable by the Fund shall be reduced or eliminated to the
extent that Distributors has actually received cash payments of tender offer
solicitation fees less certain costs and expenses incurred in connection
therewith and to the extent necessary to comply with the limitations on expenses
which may be borne by the Fund as set forth in the laws, regulations and
administrative interpretations of those states in which the Fund’s shares are
registered. The Adviser may waive all or a portion of its fees provided for
hereunder and such waiver shall be treated as a reduction in purchase price of
its services. The Adviser shall be contractually bound hereunder by the terms of
any publicly announced waiver of its fee, or any limitation of the Fund’s
expenses, as if such waiver or limitation were fully set forth herein.

C. If this Agreement is terminated prior to the end of any month, the accrued
management fee shall be paid to the date of termination.

5. Activities of the Adviser. The services of the Adviser to the Fund hereunder
are not to be deemed exclusive, and the Adviser and any of its affiliates shall
be free to render similar services to others. Subject to and in accordance with
the Agreement and Declaration of Trust and By-Laws of the Trust and
Section 10(a) of the 1940 Act, it is understood that trustees, officers, agents
and shareholders of the Trust are or may be interested in the Adviser or its
affiliates as directors, officers, agents or stockholders; that directors,
officers, agents or stockholders of the Adviser or its affiliates are or may be
interested in the Trust as trustees, officers, agents, shareholders or
otherwise; that the Adviser or its affiliates may be interested in the Fund as
shareholders or otherwise; and that the effect of any such interests shall be
governed by said Agreement and Declaration of Trust, By-Laws and the 1940 Act.

6. Liabilities of the Adviser.

A. In the absence of willful misfeasance, bad faith, gross negligence, or
reckless disregard of obligations or duties hereunder on the part of the
Adviser, the Adviser shall not be subject to liability to the Trust or the Fund
or to any shareholder of the Fund for any act or omission in the course of, or
connected with, rendering services hereunder or for any losses that may be
sustained in the purchase, holding or sale of any security by the Fund.

 

6



--------------------------------------------------------------------------------

B. Notwithstanding the foregoing, the Adviser agrees to reimburse the Trust for
any and all costs, expenses, and counsel and trustees’ fees reasonably incurred
by the Trust in the preparation, printing and distribution of proxy statements,
amendments to its Registration Statement, holdings of meetings of its
shareholders or trustees, the conduct of factual investigations, any legal or
administrative proceedings (including any applications for exemptions or
determinations by the Securities and Exchange Commission) which the Trust incurs
as the result of action or inaction of the Adviser or any of its affiliates or
any of their officers, directors, employees or stockholders where the action or
inaction necessitating such expenditures (i) is directly or indirectly related
to any transactions or proposed transaction in the stock or control of the
Adviser or its affiliates (or litigation related to any pending or proposed or
future transaction in such shares or control) which shall have been undertaken
without the prior, express approval of the Trust’s Board of Trustees; or,
(ii) is within the control of the Adviser or any of its affiliates or any of
their officers, directors, employees or stockholders. The Adviser shall not be
obligated pursuant to the provisions of this Subparagraph 6.B., to reimburse the
Trust for any expenditures related to the institution of an administrative
proceeding or civil litigation by the Trust or a shareholder seeking to recover
all or a portion of the proceeds derived by any stockholder of the Adviser or
any of its affiliates from the sale of his shares of the Adviser, or similar
matters. So long as this Agreement is in effect, the Adviser shall pay to the
Trust the amount due for expenses subject to this Subparagraph 6.B. within
thirty (30) days after a bill or statement has been received by the Adviser
therefore. This provision shall not be deemed to be a waiver of any claim the
Trust may have or may assert against the Adviser or others for costs, expenses
or damages heretofore incurred by the Trust or for costs, expenses or damages
the Trust may hereafter incur which are not reimbursable to it hereunder.

C. No provision of this Agreement shall be construed to protect any trustee or
officer of the Trust, or director or officer of the Adviser, from liability in
violation of Sections 17(h) and (i) of the 1940 Act.

7. Renewal and Termination.

A. This Agreement shall become effective on the date written below and shall
continue in effect for two (2) years thereafter, unless sooner terminated as
hereinafter provided and shall continue in effect thereafter for periods not
exceeding one (1) year so long as such continuation is approved at least
annually (i) by a vote of a majority of the outstanding voting securities of the
Fund or by a vote of the Board of Trustees of the Trust, and (ii) by a vote of a
majority of the Trustees of the Trust who are not parties to the Agreement
(other than as Trustees of the Trust) or “interested persons” of any such party,
cast in person at a meeting called for the purpose of voting on the Agreement.

B. This Agreement:

(i) may at any time be terminated without the payment of any penalty either by
vote of the Board of Trustees of the Trust or by vote of a majority of the
outstanding voting securities of the Fund on sixty (60) days’ written notice to
the Adviser;

 

7



--------------------------------------------------------------------------------

(ii) shall immediately terminate with respect to the Fund in the event of its
assignment; and

(iii) may be terminated by the Adviser on sixty (60) days’ written notice to the
Fund.

C. As used in this Paragraph the terms “assignment,” “interested person” and
“vote of a majority of the outstanding voting securities” shall have the
meanings set forth for such terms in the 1940 Act.

D. Any notice under this Agreement shall be given in writing addressed and
delivered, or mailed post-paid, to the other party at any office of such party.

8. Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and effective on the      day of             .

 

[Name of Trust or Corporation]

on behalf of [Name of Fund]

By:  

 

Title:  

 

[FRANKLIN ADVISERS, INC.] By:  

 

Title:  

 

 

8